DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claim 1, “means for heating a selected one of the plurality of wafers”, which has been interpreted a heater, and equivalents thereof. See Applicant’s published application (paragraphs 77 and 81)
ii.	Claim 1, “cassette mounting portion”, which has been interpreted as a support to which the cassette may be detachably mounted, a wafer presence/absence sensor and a wafer residual amount detection sensor, and equivalents thereof. It is noted that “sensor” is the name for a broad class of structures in the art which measure a detectable quantity. See Applicant’s published application (paragraphs 34 and 75; Figures 8-14). See also original claim 1.
iii.	Claim 1, “control unit”, which has been interpreted as a CPU, ROM and RAM, and equivalents thereof. See Applicant’s published application (paragraph 66).
iv.	Claim 1, “delivery mechanism in electrical communication with the control unit that delivers said selected one of the plurality of wafers”, which has been interpreted as a motor, a motor drive, a forward edge sensor, an intermediate sensor, a backward edge sensor, and the first and second pusher members as interpreted below, and equivalents thereof. It is noted that “sensor” is the name for a broad class of structures in the art which measure a detectable quantity. See Applicant’s published application (paragraphs 76 and 143).
v.	Claim 1, “first pusher member coupled to the moving body that is provided to perform forward movement and backward movement along the delivery direction and delivers the selected wafer to a first position”, which has been interpreted as a plate, and equivalents thereof. See Applicant’s published application (paragraph 104; Figures 8-14).
vi.	Claim 1, “second pusher member coupled to the moving body that is provided to perform forward movement and backward movement along the delivery direction . . . and . . .  delivers the selected wafer from the first position to the stand-by positon”, which has been interpreted as an L-shaped plate, and equivalents thereof. See Applicant’s published application (paragraph 114; Figures 8-14).
vii.	Claims 3 and 6, “guide portion that guides movement of the selected wafer”, which has been interpreted as a bracket having a U-shaped groove, and equivalents thereof. See Applicant’s published application (paragraph 122; Figures 8-14).
viii.	Claims 3-4, 7 and 9, “biasing member”, which has been interpreted as a spring or elastic member, and equivalents thereof. It is noted that one having ordinary skill in the art would have understood an elastic member to be the name for, or suitably indicate, a broad class of structures having elastic properties. See Applicant’s published application (paragraphs 94 and 107; Figures 8-14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, as noted above in the claim interpretation section above, the “delivery mechanism” has been interpreted as a motor, a motor drive, a forward edge sensor, an intermediate sensor, a backward edge sensor, and the first and second pusher members as interpreted above in the claim interpretation section, and equivalents thereof. While some of this structure is recited, i.e. the first and second pusher members, not all of the structure disclosed as being sufficient to perform the function of delivering a selected wafer is claimed. Accordingly, it is unclear how the recitation of the first and second pusher members affects the 35 USC 112(f) interpretation of the delivery mechanism.
	Regarding claim 1, line 7, it is unclear how the cassette recited in line 7 relates to the cassette recited in line 4. The examiner suggests using --the [[a]] cassette that stores-- in line 7. It is noted that this portion of claim 1 was not transcribed correctly from the previous claims filed 11 January 2021. The previous claims do use “the cassette” rather than “a cassette” in the line corresponding to line 7 of current claim 1. In view of this minor issue of clarity, it is also unclear which cassette is being referenced by “the cassette” in lines 9-10 and in line 21 of current claim 1. These minor issues can be corrected simply by correcting line 7 as suggested above.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
	The claims contain allowable subject matter for the reasons provided on pages 10 and 11 of the office action mailed 23 June 2020.

Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered but they are not persuasive.
	The most recent amendment has corrected most of the issues of clarity raised in the previous office action, mailed 01 February 2021. However, as detailed above, issues of clarity with respect to the delivery mechanism in claim 1 remain and a new minor issue of clarity was created by the most recent amendment. The issue of clarity with respect to the delivery mechanism in claim 1 is considered significant in view of the extensive 35 USC 112(f) interpretation of this limitation detailed above and the differences between the 35 USC 112(f) interpretation and the structure recited in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745